      Case 1:15-cr-10145-RGS Document 1079 Filed 12/07/20 Page 1 of 4



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS
                  CRIMINAL ACTION NO. 15-10145-RGS

                      UNITED STATES OF AMERICA
                                      v.
                         DEMETRIUS WILLIAMS

                    MEMORANDUM AND ORDER ON
                       DEFENDANT’S MOTION
                    FOR COMPASSIONATE RELEASE

                             December 7, 2020

STEARNS, D.J.
      The authority of a trial court to reduce the sentence of a committed
prisoner, unlike in the case of a pretrial detainee, is tightly circumscribed.
A sentence once imposed may not be modified except to the extent permitted
by Rule 35 of the Federal Rules of Criminal Procedure.       See 18 U.S.C. §
3582(c). However, there is a recently enacted (December 21, 2018)
exception.   Under 18 U.S.C. § 3582(c)(1)(A), a district court, on a motion by
the Director of the Bureau of Prisons or by a defendant who has exhausted
his prescribed administrative rights, may order a compassionate reduction
of sentence: (1) on a finding of “extraordinary and compelling reasons”
warranting such a reduction; or (2) on findings that apply to elderly long-
term inmates suffering from terminal or self-debilitating illnesses and who,
as a result, are no longer deemed a danger to the safety of any person or the
          Case 1:15-cr-10145-RGS Document 1079 Filed 12/07/20 Page 2 of 4




community.        Demetrius Williams, who is in his mid-30’s and who has
served less than half of the 151-month sentence imposed by the court in 2017,
does not fit the eligibility criteria that apply to the second statutory category
of inmate.

      In his motion, 1 Williams asks that his committed sentence be reduced

to home confinement because of the threat of infection posed by the COVID-

19 virus in a prison setting. Although Williams claims to be at medical risk,

his documented ailment, namely an asthmatic condition, is not uncommonly

grave or life-threatening.     The gravamen of his complaint is that prisons

and jails, although not FCI-Berlin specifically (where Williams is

incarcerated), have suffered outbreaks of COVID-19 and that as a prisoner

he runs an elevated risk of an infection living in close quarters with other

inmates.        While his concerns are understandable, they are not

“extraordinary and compelling.”

      Williams has an extensive serious and violent criminal record

including drug and firearms convictions. His present sentence stems from




      1Williams’s petition for compassionate release was denied by the
Warden of FCI-Berlin in July of 2020. Consequently, the necessary
showing of exhaustion of remedies has been satisfied. See Def.’s Mot. at Ex.
1.
                                        2
      Case 1:15-cr-10145-RGS Document 1079 Filed 12/07/20 Page 3 of 4



his role as a leader in a gang-related drug-dealing conspiracy that terrorized

the Columbia Point area of Boston with tentacles reaching as far as Maine.

His present sentence stems from his guilty pleas to the distribution of large

quantities of cocaine base, cocaine, and heroin as a leader of a racketeering

enterprise. I agree with the government that Williams’s release into the

community would at present pose a serious threat to public safety.

      While I am as concerned as any judge with the impact of COVID-19 on

the prison population, unless society is to make the decision that all

prisoners should be released because of the pandemic, there must be a means

of differentiating those eligible for release from those who are not.      In

setting the conditions that justify compassionate release, Congress made its

best effort to provide judges with the tools they need to make these difficult

and, at times, heart-wrenching decisions. 2   Williams does not meet any of


      2  Congress, in addition to the quantitative criteria set out in §
3582(c)(1)(A)(ii), directs courts to those set out in the Bail Reform Act and
the policy statements of the United States Sentencing Commission. See 18
U.S.C. § 3582(c)(2). As I have previously noted, I think the late Chief
Justice Gants of the Massachusetts Supreme Judicial Court summarized the
considerations admirably in reminding us that “in conducting . . . de novo
review [of a detention decision], a judge must give careful consideration not
only to the risks posed by releasing the defendant – flight, danger to others
or to the community, and likelihood of further criminal acts – but also,
during this pandemic, to the risk that the defendant might die or become
seriously ill if kept in custody.” Christie v. Commonwealth, 484 Mass. 397,
398 (2020).        The Chief Justice’s admonition is equally pertinent in
                                       3
      Case 1:15-cr-10145-RGS Document 1079 Filed 12/07/20 Page 4 of 4



mandated eligibility criteria and, therefore, is not a candidate for

compassionate release.

      Because I can foresee no circumstances under which Williams could be

deemed eligible at present for compassionate release, 3 I see no reason for a

hearing on the matter.

                                       ORDER

      For the foregoing reasons, the Motion for Compassionate Release is

DENIED.

                                     SO ORDERED.

                                     /s/ Richard G Stearns___________
                                     UNITED STATES DISTRICT JUDGE




weighing the balancing factors that underlie a motion for compassionate
release. Here, I believe that it is the community that bears the greater risk
should Williams be prematurely released.

      3  I wish to acknowledge the two letters that Williams has addressed to
me personally explaining his efforts to reclaim his life as a productive citizen.
The letters reflect a documented effort on Williams’s part to better himself
and break out of the downward cycle in which he found himself , if only “to
do better as a man and as [the] father” of his now 7-year-old daughter. Dkt
#1071-4. I also note his observation that his time in prison may have saved
his life. I do not doubt the sincerity of Williams’s statements or his
intentions to become a mentor to other young people in danger of falling into
the same trap that ensnared him. If the present course of prison reform
continues, Williams may well be a promising candidate for a second chance.
But this is not what the Compassionate Release Program is about.
                                       4
